Title: From Alexander Hamilton to John M. Pintard, 23 April 1791
From: Hamilton, Alexander
To: Pintard, John M.


Philadelphia April 23. 1791
Private
Dr Sir
Your letters of the 7th of December & 19 of January have come duly to hand.
What you mention concerning manifests and certificates of drawbacks certainly merits consideration. When the Collection law originated consuls were not yet appointed. You will oblige me by freely intimating whatever occurs to you for the benefit of our Trade and Revenue laws; whether arising from your observations on the practice of other countries, or from your own reflections.
I thank you for your attention in shipping me a pipe of Madeira, which I have received, and anticipate from its excellent quality, a regale in due time to my friends and myself. Mrs. Hamilton joins me in compliments to Mrs. Pintard.
I remain with much regard   Sir   Your Obed ser
